—Appeal by the defendant from a resentence of the County Court, Suffolk County (Hinrichs, J.), imposed May 25, 2011, upon his conviction of robbery in the first degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on May 18, 2001.
Ordered that the resentence is affirmed.
*760Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, the resentencing to a term which included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Louis, 90 AD3d 1075 [2011]; People v Dawkins, 87 AD3d 550 [2011]).
The defendant’s remaining contention is without merit.
Rivera, J.R, Dickerson, Leventhal and Lott, JJ., concur.